Citation Nr: 1719284	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder, to include migraine headaches.

2.  Entitlement to service connection for a headache disorder, to include migraine headaches. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a January 2017 video hearing.  A transcript of the hearing is of record. 

After the hearing, the VLJ held the record open to allow submission of a potential nexus letter to support the Veteran's headache claim.  The Veteran's physician submitted a letter, but it did not contain information pertinent to the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied the Veteran service connection for migraine headaches because her claim was not well grounded, essentially on a finding that there was no documentation of headaches during service and no medical documentation of treatment for a current headache disorder.

2.  Evidence received since the June 1995 denial includes evidence not of record at that time; suggests the Veteran's migraines may be related to her service-connected disability and/or jet fuel exposure during service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Because this decision reopens the claim of service connection for a headache disorder and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Specifically, the Board notes that in April 2009 the RO sent notice correctly advising the Veteran of the requirements to reopen a claim after a final denial; however, in February 2010, the RO sent her incorrect notice without these requirements.  Because the Board is reopening this claim based on the Veteran's January 2017 testimony, this error is harmless. 


Legal Criteria, Factual Background, and Analysis

In order to afford the Veteran the most sympathetic review, the Board will construe her claim for service connection for migraines broadly as a claim for service connection for a headache condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran first claimed service connection for migraines in December 1994.  In a June 1995 decision, the RO determined that this claim was not well grounded because there was no evidence that a chronic headache disorder was incurred in service and no medical documentation of treatment for a headache condition.  In a February 2010 rating decision, the RO declined to reopen this claim stating that the new evidence received was not material to the claim.   

During her January 2017 hearing, the Veteran provided competent and credible testimony that her physician had told her that her headaches could be related to her service-connected rhinitis.  She also testified that in-service exposure to jet fuel fumes may be responsible for her headache condition.  Although the Veteran may not be competent to attribute her headaches to this exposure, her testimony that she had this exposure in-service is competent and credible.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the Veteran's petition to reopen her claim now characterized as entitlement to service connection for a headache disorder.  



ORDER

The appeal to reopen service connection for a headache condition is granted.


REMAND

Regrettably, a review of the record shows that additional development is required before the remaining claims may be adjudicated on the merits.

Headaches

During her January 2017 hearing, the Veteran testified that her physician linked her current headaches to her service-connected rhinitis.  As there is insufficient evidence of record otherwise to decide the claim, the Board finds that VA's duty to provide such examinations has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board must remand the claim for a VA examination to determine the relationship between her headache condition and her service and/or service-connected rhinitis and to afford the Veteran the opportunity to submit additional evidence.  

PTSD

The most recent VA PTSD examination is from April 2009, and the most recent VA mental health treatment notes are from June 2012.  During her January 2017 hearing, the Veteran testified that her PTSD symptoms have worsened.  A remand is necessary to afford the Veteran an updated examination to assess the current severity of her PTSD.

TDIU

Because the TDIU claim is dependent upon the degree of impairment from service-connected disabilities, including PTSD; the appeal cannot be resolved until it is determined what disability rating is assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of an increased rating for PTSD is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as the Veteran is receiving continuing VA treatment, the RO should ensure that updated VA treatment records are obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment she has received for psychiatric and headache concerns and to provide authorizations for VA to obtain these records, on her behalf if she so desires.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2.  Obtain for association with the claims file updated VA treatment records since July 2012 including records from Dr. Janice Kando, as referenced in the January 2017 hearing.  

3.  After the development above is completed to the extent possible, arrange a VA examination to evaluate the severity of the Veteran's PTSD.  The examiner should review the entire claims file (including any newly obtained evidence pursuant to development noted above).  Based on the clinical examination and the evidence of record, the examiner MUST:

a.  Describe the functional impairment caused by the Veteran's PTSD.    

b.  Comment on the Veteran's ability to function in an occupational environment.  

4.  Then, schedule the Veteran for a VA examination to determine the nature and likely cause of her headaches.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

a.  Is it at least as likely as not (a 50% or better probability) that the Veteran's headache condition is related to her service including her exposure to jet fuel fumes?

b.  Is it at least as likely as not (a 50% or better probability) that the Veteran's headache condition was caused by her service-connected rhinitis?

c.  Is it at least as likely as not (a 50% or better probability) that the Veteran's headache condition was aggravated by her service-connected rhinitis?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and her representative the opportunity to respond, and return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


